___________

                             No. 95-2333
                             ___________

Gerald W. Stevens,               *
                                 *
          Appellant,             *
                                 *   Appeal from the United States
     v.                          *   District Court for the
                                 *   Northern District of Iowa.
Shirley S. Chater,               *
Commissioner of the Social       *   [UNPUBLISHED]
Security Administration,         *
                                 *
          Appellee.              *

                             ___________

                  Submitted:   December 15, 1995

                       Filed: February 1, 1996
                            ___________

Before McMILLIAN and BEAM, Circuit Judges, and PERRY, District
     Judge.*
                          ___________

PER CURIAM.


     Gerald W. Stevens appeals the district court's affirmance of
a denial of benefits by the Social Security Administration. We
affirm.


     Stevens alleges that he is disabled by reason of depression,
leg weakness, stomach ulcers, and anemia. He also has a history of
drug and alcohol abuse. At the time of his application, he was
thirty-eight years old and had been previously employed as a hide
worker, forge worker, and janitor.



     *The Honorable Catherine D. Perry, United States District
     Judge for the Eastern District of Missouri, sitting by
     designation.
     After   his  application   was   denied   initially  and   on
reconsideration, Stevens appealed and a hearing was held before an
administrative law judge (ALJ).    The ALJ applied the five-step
sequential analysis prescribed in the regulations. See 20 C.F.R.
§ 404.1520(a)-(f).     In addition, the ALJ followed the special
procedures for claimants alleging mental impairments.      See 20
C.F.R. § 404.1520a; § 416.920a; Montgomery v. Shalala, 30 F.3d 98,
99 (8th Cir. 1994). In order to find a claimant disabled, the ALJ
must determine whether:     1) the claimant is working; 2) the
claimant's physical or mental impairments are severe; 3) the
claimant's impairments prevent a resumption of past work; and 4)
the claimant's impairments preclude any other type of work.
Montgomery, 30 F.3d at 99.     The special procedures for mental
impairment claims also require either the ALJ or a psychiatrist to
complete a Psychiatric Review Technique Form (PRTF). See 20 C.F.R.
§ 404.1520a(d)(2); Hardy v. Chater, 64 F.3d 405, 408 (8th Cir.
1995).


     The ALJ found that Stevens's testimony that his symptoms
prevent him from engaging in any work activity were not credible.
The ALJ noted that Stevens's daily activities are not consistent
with someone who is unable to tolerate competitive employment. In
reaching that conclusion, the ALJ sought and considered the
opinions of mental health professionals. The ALJ also elicited the
testimony of a vocational expert who stated that although a
claimant with Stevens's limitations could not return to his
previous work, there are a number of unskilled jobs, such as a
bench assembler, marker/labeler, and inspector/hand packager, that
a claimant with Stevens's limitations could perform.


     The district court affirmed the ALJ's finding, noting that the
ALJ properly discounted the testimony of Stevens's girlfriend as
biased and properly considered Stevens's limitations regarding
stress and anxiety.

                               -2-
     Stevens contends that the district court and the ALJ erred in
discounting and ignoring the findings of consultative medical
sources and consequently posing a faulty hypothetical question to
the vocational expert. On appeal, we affirm the district court if
the ALJ's decision is supported by substantial evidence on the
record as a whole. Montgomery v. Chater, 69 F.3d 273 (8th Cir.
1995).


     We have carefully reviewed the record and find that
substantial evidence supports the ALJ's decision. The ALJ properly
considered the consultative psychiatric reports and concluded, like
the mental health professionals, that, although Stevens's condition
prevents performance of complex and detailed tasks, he has very few
restrictions concerning work of an unskilled nature.            The
hypothetical posed by the ALJ included all impairments he found
credible. The use of a stress scale is an acceptable shorthand for
identifying a claimant's stress tolerance. Id. at 275. In this
case, psychiatric reports support the ALJ's conclusion that Stevens
could endure stress on a level of three to four on a scale of one
to ten. We find that the record supports the ALJ's finding that
Stevens could perform unskilled work that exists in the local and
national economy. We affirm.


     A true copy.


          Attest:


               CLERK, U. S. COURT OF APPEALS, EIGHTH CIRCUIT.




                               -3-